         Case 1:16-md-02753-LM Document 1225 Filed 09/03/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

                                                     )
IN RE:                                               )     MDL NO. 2753
                                                     )
ATRIUM MEDICAL CORP. C-QUR MESH                      )     MDL Docket No.
PRODUCTS LIABILITY LITIGATION                        )     1:16-md-02753-LM
                                                     )
                                                     )     ALL CASES
                                                     )

                   PLAINTIFFS’ AND DEFENDANTS’ JOINT AGENDA
                   FOR SEPTEMBER 10, 2020 STATUS CONFERENCE

       Now come the parties in the above-entitled multidistrict litigation and jointly submit the

below agenda items, with a brief description of the items at issue, in preparation for the Status

Conference to be held on September 10, 2020:

I.     First Two Cases

       At the conference with the Court on July 28, 2020, the Plaintiffs proposed that the first case

to be tried should be Barron, Carrie, Case No. 1:17-cv-00742-LM, while Defendants proposed

Luna, Martha, Case No. 1:16-cv-00372-LM. Although neither side objected to Barron and Luna

being the first two cases to be tried, they disagreed on which should be first. After hearing

arguments from both sides, the Court indicated that Barron would be the first case to be tried. The

Court indicated that it would discuss setting the trial date during the next status conference. For

Luna, the parties will confer and submit a joint scheduling proposal to the Court for dispositive

and Daubert briefing.

       On August 25, 2020, Defendants made an assented to motion requesting that the Barron

trial be set for January 19, 2021 (Barron Dkt. 148), which was denied by this Court on August 31,

2021. Defendants intend to amend the motion in response to the Court’s comments.
        Case 1:16-md-02753-LM Document 1225 Filed 09/03/20 Page 2 of 7




II.    Trial Logistics and Procedures

       The Court has indicated that trial of the Barron case may be held by using technology that

would permit the Court, parties, witnesses, and/or jury to participate remotely. The parties are

conferring regarding trial logistics with the intent of jointly proposing a protocol consistent with

the Court’s instructions for such a trial for the Court’s consideration and approval. To the extent

that agreement is not reached on any parts of the protocol, the parties will present their opposing

positions to the Court and seek a ruling thereon.

III.   Pending Daubert Motions

       The Court ordered for the trial-pick cases that the parties file dispositive and Daubert

motions by June 12, 2020. (MDL Dkt. 1203 at 4.) The parties understood the Court’s deadline

applied to Daubert motions for experts whom the parties have retained for trial and agreed to

reserve any objection to the admissibility of testimony that a party designates from a deposition or

presents live at trial from a non-specially retained expert (such as a treating physician), including

whether any such testimony is admissible opinion testimony under Fed. R. Evid. 701-702.

       A.      Plaintiffs’ Motions to Exclude or Limit Defendants’ Non-Regulatory Experts
               in Barron

       The following Daubert motions seeking to exclude or limit Defendants’ non-regulatory

experts were filed by Plaintiffs and have been fully briefed. The Court has indicated that it will

advise the parties if hearings will be necessary in connection with those motions. (July 21, 2020

Procedural Order, MDL Dkt. 1215 at 2, Barron Dkt. 134 at 2.)

       1.      Plaintiffs’ Motion to Exclude the Testimony and Opinions of Dr. Stephen
               Spiegelberg, Ph.D. (Barron Dkt. 88);

       2.      Plaintiffs’ Motion to Exclude the Opinions and Testimony of Defendant’s Expert
               Dr. Steven R. Little, Ph.D. (Barron Dkt. 89);

       3.      Plaintiffs’ Motion to Exclude the Opinions, Testimony and Report of Defense
               Expert Howard L. Beaton, M.D., FACS (Barron Dkt. 90, 91);

                                                    2
        Case 1:16-md-02753-LM Document 1225 Filed 09/03/20 Page 3 of 7




       4.      Plaintiffs’ Motion to Exclude the Testimony and Opinions of Dr. Richard Jacobs,
               M.D., Ph.D. (Barron Dkt. 103).

       B.      Defendants’ Motions to Exclude or Limit Plaintiffs’ Non-Regulatory Experts
               in Barron

       The following Daubert motions seeking to exclude or limit Plaintiffs’ non-regulatory

experts were filed by Defendants and have been fully briefed. The Court has indicated that it will

advise the parties if hearings will be necessary in connection with those motions. (July 21, 2020

Procedural Order, MDL Dkt. 1215 at 2, Barron Dkt. 134 at 2.)

       1.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Howard
               Langstein, M.D. (Barron Dkt. 92, 93);

       2.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Scott Guelcher,
               Ph.D. (Barron Dkt. 96, 97);

       3.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Prof. Dr. Med.
               Uwe Klinge (Barron Dkt. 98, 99);

       4.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Russell F.
               Dunn, Ph.D. (Barron Dkt. 100, 101).

       C.      Motions to Exclude or Limit Regulatory Experts in Barron; Plaintiffs’ Motion
               in Limine to Exclude Evidence Relating to the 510(k) Process

       The following Daubert motions filed by both sides against the other side’s regulatory

expert have been fully briefed. In addition, on August 14, 2020, Plaintiffs filed a Motion in Limine

to Exclude Evidence Relating to the United States Food and Drug Administration (“FDA”) 510(k)

Clearance Process. The Court has indicated that it will withhold a ruling on these Daubert motions

at this time so that it can consider them at the same time as the motion in limine. (July 21, 2020

Procedural Order, MDL Dkt. 1215 at 2, Barron Dkt. 134 at 2.)

       1.      Plaintiffs’ Motion to Exclude Testimony, Opinions, and Report of Defendant’s
               Expert Timothy Ulatowski (Barron Dkt. 131);

       2.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Peggy Pence,
               Ph.D. (Barron Dkt. 132, 133).



                                                 3
        Case 1:16-md-02753-LM Document 1225 Filed 09/03/20 Page 4 of 7




       3.      Motion in Limine to Exclude Evidence Relating to the United States Food and Drug
               Administration (“FDA”) 510(K) Clearance Process. (Barron Dkt. 147, Luna Dkt.
               202.) Defendants’ response is due on September 4, 2020. Plaintiffs’ reply is due
               on September 14, 2020.

IV.    Pending Dispositive Motions

       1.      Defendants’ Motion for Summary Judgment in Barron (Barron Dkt. 94, 95);

       2.      Plaintiffs’ Motion to Strike Affirmative Defenses to Long Form Complaints of
               Bellwether Plaintiffs, or Alternately, for Partial Summary Judgment (MDL Dkt.
               1206).

V.     Pending Motions to Withdraw

       Attorneys have made motions for leave to withdraw from representation of the plaintiffs in

the following cases:

       1.      Sandoval v. Atrium Medical Corporation, 19-cv-855,

       2.      Barnett v. Atrium Medical Corporation, 19-cv-43.

The Court requested that Mr. Orent provide up-to-date contact information for the plaintiffs in

those cases so that the Court can inquire whether plaintiffs intend to retain replacement counsel,

proceed pro se, or abandon their claims before ruling on the pending motions.

       Mr. Orent has provided contact information on Plaintiff Barnett and Plaintiff Sandoval.

VI.    Cases to Be Dismissed

       1.      Tremaine Hawkins, Case No.19-cv-364-LM.

       By order dated November 25, 2019 (Hawkins Dkt. 6), this Court ordered the Plaintiff to

have his new attorney file an appearance or to file a pro se appearance by December 30, 2019.

The Court’s order stated: “If no appearance is filed by an attorney or you do not file an appearance

to proceed pro se by Monday, December 30, 2019, the cause may be dismissed for failure to

prosecute your claims.” (Hawkins Dkt. 6 at 1.) Plaintiff has not filed either an attorney or a pro

se appearance, and therefore, this case can be dismissed.



                                                 4
         Case 1:16-md-02753-LM Document 1225 Filed 09/03/20 Page 5 of 7




VII.   Outstanding Depositions

       A.      Fact Witness Depositions

       The parties agreed to reserve depositions of family members (other than spouses who are

making claims) until such time as they are designated as trial witnesses.

       Plaintiffs and Defendants have been conferring on a rolling basis regarding the dates for

depositions of sales representatives in Barron and Luna. In the event that those discussions reach

an impasse, the parties may seek guidance from the Court.

       B.      Expert Depositions

       On June 13, 2020, the parties stipulated to an extension of the deadline to complete the

deposition of Dr. Christine Knabe, an expert disclosed by plaintiffs in the Hicks case, until July 30,

2020. (MDL Dkt. 1207.) In the interim, and in light of the Court’s granting the modification of

this and other deadlines by mutual agreement (MDL Dkt. 1203 at 4), the parties conferred and

agreed to complete Dr. Knabe’s deposition at a later date. Because the deposition of Dr. Knabe is

the mutually agreed triggering event for the Defendants’ deadline to disclose a pathology expert

(MDL Dkt. 1207 at 3), the parties will continue to confer on this issue.

VIII. Alternative Dispute Resolution

       The Court had previously set August 3, 2020 as the deadline for the parties to hold a

settlement conference regarding the first case. At the July 21, 2020 conference, the Court advised

the parties that, in light of the ongoing pandemic and resulting continuance of the prior trial date,

the parties could mutually agree to extend the August 3, 2020, deadline for mediation. After the

parties agreed that additional time for mediation would be productive, the Court directed the parties

to meet and confer regarding an extension of the deadline for mediation of their dispute and to

advise the Court regarding how much time they will require. (July 21, 2020 Procedural Order,

MDL Dkt. 1215 at 1-2, Barron Dkt. 134 at 2.) Following the July 28, 2020 hearing, the Plaintiffs

                                                  5
        Case 1:16-md-02753-LM Document 1225 Filed 09/03/20 Page 6 of 7




contacted Defendants to discuss issues related to the resolution of these matters and the logistics

of mediation.

       In Defendants’ assented to motion for a trial setting in Barron, the parties proposed that

the Court establish October 26 as the deadline for a settlement conference or mediation.

       The parties are conferring about proposed mediators and scope of mediation in an attempt

to reach agreement.

IX.    Outstanding Meet and Confer Issues

       The parties continue to meet and confer regarding various other matters, but none has

reached an impasse requiring court intervention.

Dated: September 3, 2020                     Respectfully submitted,

                                             /s/ Paul LaFata
                                             Mark S. Cheffo
                                             Katherine Armstrong
                                             Paul LaFata
                                             DECHERT LLP
                                             Three Bryant Park
                                             1095 Sixth Avenue
                                             New York, New York 10036
                                             Tel: (212) 698-3500
                                             Fax: (212) 698-3599
                                             mark.cheffo@dechert.com
                                             katherine.armstrong@dechert.com
                                             paul.lafata@dechert.com

                                             Pierre A. Chabot – NHBA # 17606
                                             WADLEIGH, STARR & PETERS, PLLC
                                             95 Market Street
                                             Manchester, NH 03101
                                             Tel: (603) 669-4140
                                             pchabot@wadleighlaw.com

                                             Attorneys for Defendants




                                                6
         Case 1:16-md-02753-LM Document 1225 Filed 09/03/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of

Electronic Filing to all counsel of record.

                                              /s/ Paul LaFata
                                              Paul LaFata




                                                7
